               Case 8:19-cv-03653-PX Document 4 Filed 03/04/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Southern Division)
________________________________________________
                                                         )
UNITED STATES OF AMERICA                                 )
for the use and benefit of                               )
HALLMARK IRON WORKS, INC.                                )
                                                         )
        Plaintiff                                        ) Civil #8:19-cv-03653-PX
                                                         )
v.                                                       )
                                                         )
TEAM HENRY ENTERPRISES, LLC, et al.                      )
                                                         )
        Defendants                                       )

                     STIPULATION OF DISMISSAL AS TO ALL CLAIMS

         Plaintiff, Hallmark Iron Works, Inc., by counsel, and pursuant to Rule 41(a)(1)(A)(i),

F.R.C.P., hereby files this Stipulation of Dismissal, with prejudice, as to the Complaint and all of its

claims in this case. All claims have been settled and resolved.

         No Defendant has appeared or filed any responsive pleadings in this case.


Dated: March 4, 2020
                                                      HALLMARK IRON WORKS, INC.
                                                      By Counsel



                                                      /s/ Ralph D. Rinaldi____________
                                                      Ralph D. Rinaldi, Esq.
                                                      Cowles, Rinaldi & Judkins, P.C.
                                                      10521 Judicial Drive, Suite 204
                                                      Fairfax, Virginia 22030
                                                      Telephone:     (703) 385-9060
                                                      Facsimile:     (703) 385-4353
                                                      E-mail: Ralph@cowleslaw.com
                                                      Attorney for Plaintiff, Hallmark Iron Works, Inc.




127858/F/2
              Case 8:19-cv-03653-PX Document 4 Filed 03/04/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4rd day of March, 2020, a copy of this Stipulation of

Dismissal was filed and sent via ECF transmission.



                                                     /S/______________
                                                     Ralph D. Rinaldi




127858/F/2                                       2
